[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 23, 2006
                              No. 05-13787                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-80030-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

EDDIE THOMAS STIGE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 23, 2006)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

     Eddie Thomas Stige appeals his 60-month sentence imposed after he pled
guilty to conspiracy to manufacture and possess with the intent to distribute

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. Stige asserts

the district court violated his due process rights by imposing a mandatory

minimum sentence that exceeded the advisory Sentencing Guidelines, violating

United States v. Booker, 125 S. Ct. 738 (2005). The district court did not err, and

we affirm.

      We review constitutional errors in sentencing de novo, but will reverse only

for harmful error. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).

“[C]onstitutional errors are harmless where the government can show, beyond a

reasonable doubt, that the error did not contribute to the defendant’s ultimate

sentence.” United States v. Mathenia, 409 F.3d 1289, 1291 (11th Cir. 2005).

      In Booker, the Supreme Court held “[a]ny fact (other than a prior conviction)

which is necessary to support a sentence exceeding the maximum authorized by the

facts established by a plea of guilty or a jury verdict must be admitted by the

defendant or proved to a jury beyond a reasonable doubt.” Booker, 125 S. Ct. at

756. The Court also held the Sentencing Guidelines are advisory, and district

courts should take the Guidelines into account when considering the sentencing

factors set forth at 18 U.S.C. § 3553(a). Id. at 757. However, Booker did not

declare mandatory minimum sentences unconstitutional.




                                           2
      In United States v. Eggersdorf, 126 F.3d 1318, 1320 (11th Cir. 1997), we

held the five-year mandatory minimum sentence applied in cases involving 100 or

more marijuana plants, regardless of weight, controlled over the amendment to the

Sentencing Guidelines that reduced the weight attributable to a marijuana plant.

Additionally, we have consistently held mandatory minimum sentences do not

violate a defendant’s due process rights. See e.g., United States v. Holmes, 838

F.2d 1175, 1177 (11th Cir. 1988) (holding mandatory minimum sentencing does

not deprive the defendant of an individualized sentencing process in violation of

due process rights). In United States v. Shelton, 400 F.3d 1325, 1333 n.10 (11th

Cir. 2005), a post-Booker decision, we noted district courts remain bound by

statutory minimum sentences despite Booker’s holding the Sentencing Guidelines

are merely advisory. Further, in United States v. Raad, 406 F.3d 1322, 1323 n.1

(11th Cir. 2005), we noted the defendant’s sentence for alien smuggling did not

violate Booker because the defendant received the mandatory minimum sentence

based on the facts to which he pled guilty.

      The district court did not err in imposing the mandatory 60-month minimum

sentence because Eggersdorf remains good law after Booker. The Supreme Court

has not held that mandatory minimum sentences violate the Constitution, and we

have repeatedly upheld the constitutionality of mandatory minimum sentences.

      AFFIRMED.

                                          3